Citation Nr: 0739968	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to TDIU due to service-
connected disabilities.  In June 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.

The Board remanded this case for additional development in 
January 2006.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1. The veteran is service-connected for left knee 
chondromalacia, evaluated as 20 percent disabling, right knee 
chondromalacia, evaluated as 20 percent disabling, right knee 
arthritis, evaluated as 10 percent disabling, left knee 
arthritis, evaluated as 10 percent disabling, and left 
anterior thigh torn muscle, evaluated as 10 percent 
disabling, for a combined schedular evaluation of 60 percent 
with consideration for the bilateral factor.

2. The veteran's service-connected disabilities are not shown 
to be of such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003, and again in January 2004 and 
May 2004.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
TDIU claim is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the veteran's 
employability, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that he is unable to work due to his 
service-connected disabilities.  He specifically asserts that 
the chronic pain in his knees has prevented him from being 
employed since 2002.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability. 38 C.F.R. § 
4.16(b).

Here, the veteran is service connected for left knee 
chondromalacia, evaluated as 20 percent disabling, right knee 
chondromalacia, evaluated as 20 percent disabling, right knee 
arthritis, evaluated as 10 percent disabling, left knee 
arthritis, evaluated as 10 percent disabling, and left 
anterior thigh torn muscle, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 60 percent 
taking into consideration the bilateral factor under 
38 C.F.R. § 4.26.  As the bilateral factor is treated as one 
disability, the veteran meets the percentage criteria laid 
out in 38 C.F.R. § 4.16(a) for having one single disability 
rated as 60 percent.

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  

The veteran reported on an October 2003 Social Security 
Administration (SSA) work history sheet that between 1988 and 
2002 he worked as a laborer, warehouse worker, custodian, 
painter, and saw operator.  He reported on his physical 
activities questionnaire that he lived with his mother and 
that she did the chores and shopping.  He indicated that he 
had problems standing more than five minutes or bearing 
weight carrying anything more than five pounds and that he 
wore knee braces.  

An October 2003 VA examination report shows that following 
discharge from the military, the veteran worked in a plastic 
plant, a shirt factory, and a slaughter house; he did some 
painting; he also worked for General Electric.  He stated 
that he last worked in 2002 and worked for approximately five 
years for a plant called, Thermalex.  During his last 12 
months of employment, he reportedly lost approximately 25 
days of work related to his service-connected disabilities.  
Functionally, the veteran was unable to run, bend, squat, or 
walk for more than 400 yards without a significant increase 
in pain due to his service-connected disabilities; and he was 
unable to perform recreational activities such as fishing.  
The examiner found, however, that based on his service-
connected disabilities it would seem reasonable that he would 
be able to perform some type of light duty or sedentary 
employment.  

A November 2003 private psychological evaluation notes that 
after the military the veteran attended a university briefly 
and then a business school, but later graduated from a 
technical school where he was trained as a heavy equipment 
mechanic.  He reportedly had been laid off from his last 
position at Thermalex because they had overhired and he had 
not been able to return to work since then.  He indicated 
that he could not work because his knees hurt too badly.  The 
examiner noted that the veteran had never been to Vocational 
Rehabilitation Services and had never tried to retrain in any 
capacity.  He was found to be clearly intelligent and his 
reading skills were on an advanced level and consistent with 
his education background.  He also had never experienced 
physical therapy.  He had no history of office work or 
computer skills but was able to manage financial benefits 
without difficulty.  He described his daily activities as 
staying in bed most of the day watching television.  The 
examiner observed that the veteran had great difficulty 
getting in and out of his chair and walked with a very slow 
and wide based gait.  He appeared to be in pain particularly 
when he was getting up and down and had significant 
restriction in his daily activities as a result of these 
problems.  He appeared to be motivated to present himself in 
a straight forward fashion.  The examiner determined that the 
physical barrier to independent functioning was a real 
question.

A December 2003 VA psychological evaluation notes that the 
veteran had been unemployed for one year; he had no income 
and was living with his mother.  He continued to have chronic 
pain in both knees and could not work with the pain.

In July 2004, the veteran underwent a disability evaluation 
for SSA purposes.  The veteran noted all of his various jobs 
including factory work and construction jobs indicating that 
he wore his knee braces daily.  He stated that he was laid 
off because he was getting on in age with knee complaints, 
and was replaced by a younger person; but mainly because his 
work performance was affected by his chronic knee condition.  
The examiner documented all of the veteran's physical 
disabilities including his knees, as well as his nonservice-
connected disabilities in the wrist, elbows, back, and feet 
and found that based on the numerous abnormal objective 
findings the veteran could not do work-related activities 
such as prolonged sitting, standing, walking, or lifting, 
carrying, or handling objects.  He had no problem hearing or 
speaking and could travel short distances.  The examiner thus 
concluded that the veteran was restricted and unable to 
function at a productive level of work.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  While the veteran's 
bilateral knee disabilities are productive of significant 
functional impairment, the most probative medical evidence 
shows that his knees would not totally preclude him from 
being employed in a light-duty or sedentary position.  The 
medical statement that his chronic knee pain would prevent 
him from working is not probative as no basis was provided or 
analysis as to how the veteran's knee pain would prevent 
employment, particularly in a position where manual labor was 
not required.  A medical opinion based on speculation, 
without supporting clinical data or other rationale does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The July 2004 medical 
opinion finding him unemployable is based on not just his 
service-connected disabilities but his other multiple 
physical disabilities.  As noted, nonservice-connected 
disabilities cannot be considered in determining 
unemployability under 38 C.F.R. §§ 3.341, 4.16, 4.19.

There is no indication that the veteran has been unable to 
obtain employment in a position which did not require him to 
rely upon his ability to stand or carry things or do other 
physical activities that are limited by his knees and left 
leg.  He reported in October 2003 that he was laid off from 
the plant in 2002 because the company overhired, although he 
later stated that he was laid off mostly because of his 
knees.  However, there is no probative evidence in the record 
to support this.  While the veteran reported that he could 
not drive this was noted to be because his license was 
revoked, not because of his knees.  Even though the veteran 
has consistently argued that he is unemployable, the sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, VA is not obligated to show 
that a veteran is incapable of performing specific jobs in 
considering a claim for a total rating based on individual 
unemployability. See Gary v. Brown, 7 Vet. App. 229 (1994).  
In sum, there is no competent evidence of record showing that 
the veteran is unable to maintain substantially gainful 
employment due to the severity of his service-connected 
disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including great difficulty 
with any significant physical activity.  This, however, is 
reflected in the current combined 60 percent rating.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his 
service-connected disabilities may cause some economic 
inadaptability, this also is taken into account in the 
assigned evaluation.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  In the absence of 
any evidence of unusual or exceptional circumstances beyond 
what is contemplated by the assigned combined disability 
evaluation of 60 percent, the preponderance of the evidence 
is against his claim.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disability under the provisions of 38 C.F.R. § 4.16 
is not warranted.


ORDER

Entitlement to a total disability rating for compensation 
based on TDIU due to service-connected disabilities is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


